Case 1:18-cv-00397-PAB-NRN Document 77 Filed 07/29/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

  Civil Action No. 18-cv-00397-PAB-NRN

  ILON T. WILLIAMS,

        Plaintiff,

  v.

  STEWART TITLE COMPANY,

        Defendant.


                                          ORDER


        This matter is before the Court on the parties’ Stipulation for Dismissal [Docket

  No. 74].

        On March 12, 2019, final judgment entered dismissing plaintiff’s claims without

  prejudice. Docket No. 50. The Court awarded defendant its costs. Id. at 1. On

  motion, the Court awarded defendant $18,634.40 i n attorney’s fees. Docket No. 62.

  Plaintiff filed a motion for reconsideration of the fee award. Docket No. 63. The Tenth

  Circuit subsequently affirmed the Court’s judgment. Docket No. 67; Williams v. Stewart

  Title Co., 806 F. App’x 625 (10th Cir. 2020) (unpublished). The Tenth Circuit awarded

  defendant appellate-related attorney’s fees and remanded to this Court for a

  determination of the amount to be awarded. Docket No. 69. The Court directed

  defendant to file a motion for attorney’s fees with appropriate supporting documentation

  on or before July 2, 2020. Docket No. 71. Defendant di d not do so.
Case 1:18-cv-00397-PAB-NRN Document 77 Filed 07/29/20 USDC Colorado Page 2 of 3




         On July 23, 2020, the parties filed a stipulation pursuant to Fed. R. Civ. P.

  41(a)(1)(A)(ii). Docket No. 74. The Court requested clarification, noting that the case

  has closed and that final judgment has entered. Docket No. 75. On July 29, 2020, the

  parties filed a joint supplement to the stipulation. Docket No. 76. The joint supplement

  indicates that the intent of the stipulation is to (1) dismiss the parties’ claims with

  prejudice, (2) vacate the cost award, Docket No. 50 at 1, (3) vacate the fee award,

  Docket No. 62, (4) moot plaintiff’s motion for reconsideration, Docket No. 63, and (5)

  “render moot and vacate” issues related to the Tenth Circuit’s award of appellate

  attorney’s fees. Docket No. 76.

         Fed. R. Civ. P. 41(a)(1)(A)(ii) permits a plaintiff to dismiss an action without a

  court order by filing “a stipulation of dismissal signed by all parties who have

  appeared.” However, the parties do not explain how this rule would apply where, as

  here, the case has already been dismissed and judgment has been entered. Instead,

  the Court turns to Fed. R. Civ. P. 60(b)(6), which allows the Court to, “[o]n motion and

  just terms,” relieve a party from a final judgment for “any . . . reason that justifies relief.”

  This rule is a “grand reservoir of equitable power.” Pierce v. Cook & Co., Inc., 518 F.2d

  720, 722 (10th Cir. 1975) (citation omitted); see also 11 Mary Kay Kane, Fed. Prac. &

  Proc. § 2864 (3d ed. April 2020 update) (describing the rule as “giv[ing] the courts

  ample power to vacate judgments whenever that action is appropriate to accomplish

  justice”). The Court will construe the stipulation for dismissal as also being a joint

  motion to relieve the parties from the final judgment.

         Relief under Rule 60(b)(6) is appropriate in this case. The parties seek to


                                                 2
Case 1:18-cv-00397-PAB-NRN Document 77 Filed 07/29/20 USDC Colorado Page 3 of 3




  prevent future litigation by making the dismissal of plaintiff’s claims “with prejudice.”

  The parties also seek to return to the status quo where each party pays its own fees

  and costs. See Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 252-53 (2010)

  (describing the “bedrock principle” that “[e]ach litigant pays his own attorney's fees, win

  or lose, unless a statute or other contract provides otherwise”). Because the relief the

  parties seek will provide finality to this litigation, the Court sees no reason not to grant

  such relief. Accordingly, the Court will grant the motion and vacate the final judgment.

  The Court will also vacate the fee and cost awards and deny as moot the motion for

  reconsideration. As to the appellate fee award, defendant has failed to file a motion for

  attorney’s fees or any documentation that would support a fee request, as the Court

  directed. See Docket No. 71. Thus, there is nothing for the Court to do.

         For the foregoing reasons, it is

         ORDERED that the Final Judgment [Docket No. 50] is VACATED. It is further

         ORDERED that the Order [Docket No. 62] awarding defendant $18,634.40 in

  attorney’s fees is VACATED. It is further

         ORDERED that plaintiff’s Motion for Reconsideration of January 13, 2020 Order

  [Docket No. 63] is DENIED AS MOOT.

         DATED July 29, 2020.

                                             BY THE COURT:



                                             PHILIP A. BRIMMER
                                             Chief United States District Judge



                                                3
